 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
        PROGRESSIVE INTERNATIONAL
        CORPORATION,
 7
                            Plaintiff,
 8                                                     C17-1046 TSZ
           v.
 9                                                     ORDER
        BIG LOTS, INC.,
10
                            Defendant.
11

12         Counsel having telephonically advised the Court that this matter has again been

13 resolved, and it appearing that no issue remains for the Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs.

16         In the event settlement is not perfected, either party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 12th day of October, 2018.

21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge

     ORDER - 1
